EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with John Rondini, Registration No. 64,949 on 07/21/2022.
 
 	The claims have been amended as follows:

1. (Currently Amended) A method that includes an active learning algorithm, comprising: 
 	receiving a noisily labeled source dataset;
 	applying a robust deep learning algorithm to identify a source classifier for the noisily labeled source dataset;
 	determining an adapted classifier using a domain discrimination algorithm that operates on the source classifier; and
 	assigning a label to one or more samples within an unlabeled target dataset based on the active learning algorithm that operably uses a target classifier and the adapted classifier wherein the active learning algorithm is designed using a maximum entropy-based heuristic algorithm.

2. (Original) The method of claim 1, wherein the domain discrimination algorithm is designed as an adversarial network.

3. (Original) The method of claim 1, further comprising: warm-starting the active learning algorithm using the adapted classifier, wherein the active learning algorithm is operable to provide training data for the target classifier.

4. (Original) The method of claim 3, wherein a scheduler controls a duration for warm-starting the active learning algorithm.

5. (Original) The method of claim 1, wherein the robust deep learning algorithm includes a softmax layer followed by a dense linear layer operable to perform denoising of the noisily labeled source dataset.

6. (Canceled) 

7. (Original) The method of claim 1, wherein the active learning algorithm is designed using a batch active learning algorithm.

8. (Original) The method of claim 7, wherein the target classifier is updated per-batch.

9. (Original) A method that includes an active learning algorithm, comprising:
 	receiving a noisily labeled source dataset;
 	applying a robust deep learning algorithm to identify a source classifier for the noisily labeled source dataset;
 	determining an adapted classifier using an adversarial domain adaptation machine learning algorithm that operates on the source classifier; and
 	assigning a label to one or more samples within an unlabeled target dataset based on the active learning algorithm that operably uses a target classifier and the adapted classifier.

10. (Original) The method of claim 9, further comprising: warm-starting the active learning algorithm using the adapted classifier, wherein the active learning algorithm is operable to provide training data for the target classifier.

11. (Original) The method of claim 10, wherein a scheduler controls a duration for warm-starting the active learning algorithm.

12. (Original) The method of claim 9, wherein the robust deep learning algorithm includes a softmax layer followed by a dense linear layer operable to perform denoising of the noisily labeled source dataset.

13. (Currently Amended) A system operable to employ an active learning algorithm, comprising:
 	a processor operable to:
 	receive a noisily labeled source dataset;
 	apply a robust deep learning algorithm to identify a source classifier for the noisily labeled source dataset;
 	determine an adapted classifier using an domain discrimination machine learning algorithm that operates on the source classifier; and
 	assign a label to one or more samples within an unlabeled target dataset based on the active learning algorithm that operably uses a target classifier and the adapted classifier wherein the active learning algorithm is designed using a maximum entropy-based heuristic algorithm.

14. (Original) The system of claim 13, wherein the domain discrimination machine learning algorithm is designed using an adversarial network.

15. (Currently Amended) The system of claim 13, wherein the processor is further operable to: warm-start the active learning algorithm using the adapted classifier, wherein the active learning algorithm is operable to provide training data for the target classifier.

16. (Currently Amended) The system of claim 15, wherein the system further comprises a scheduler that controls a duration to warm-start the active learning algorithm.

17. (Original) The system of claim 13, wherein the robust deep learning algorithm includes a softmax layer followed by a dense linear layer operable to perform denoising of the noisily labeled source dataset.

18. (Canceled) 

19. (Original) The system of claim 13, wherein the active learning algorithm is designed using a batch active learning algorithm.

20. (Original) The system of claim 19, wherein the target classifier is updated per-batch.

	The following is an examiner's statement of reasons for allowance:

 	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 9 and 13 as a whole.  
 	At best the prior arts of record, specifically, Jawahar (US 2018/0218284) teaches a method involving receiving input data for a  source domain and a target domain; the input data for the source domain is labeled; unlabeled instances in the target domain are labeled based on the training and output of a general classifier and a target classifier, and utilizes multiple neural networks e.g., see Jawahar Fig. 3, [0062, 0064, 0071, 0074, 0076, 0094, 0095, 0099, 0112].  Bhatt (US 2016/0253597) teaches a system for labeling instances in a second domain based on labeled instances in a first domain; the labeling involves training and using multiple classifiers and a classifier ensemble e.g., see Bhatt Abstract, [0028].  Li (US 2019/0287515) teaches generating a system for recognizing speech where input speech data is from different domains e.g., teacher and student models; adversarial constraints are used in developing the student model; the student and teacher models may include neural networks e.g., see Li [0015-0017, 0032, 0038, 0042, 0046-0048, 0057, 0068-0069, 0073-0075].  Settles (B. Settles, “Active Learning Literature Survey,” Technical Report #1648, Univ. of Wisconsin at Madison, January 2009) teaches that active learning is a sub-field of machine learning, which can be applied whenever instances need to be labeled; it reduces the burden of labeling by asking queries in the form of unlabeled instances to be labeled by an oracle e.g., human annotator; it is known also to use batch active learning, which allows the querying of instances in groups e.g., see Settles pages 3-4, 26.  Wang (H, Wang, “A Direct Approach to Robust Deep Learning Using Adversarial Networks,” Conference Paper, ICLR, May 23, 2019) teaches that deep neural networks have been applied to a wide variety of tasks, including image classification or speech recognition; to make a deep neural network more robust, it can be trained using an adversarial network approach e.g., see Wang pages 1-3.  Reed (S. Reed, “Training Deep Neural Networks on Noisy Labels with Bootstrapping,” arXiv:1412.6596v3, ICLR, April 15, 2015) teaches labeled data is not always labeled correctly; it may have noise i.e., it may be incorrectly labeled, objects in the image may not be localized, labeling is subjective, etc.; Reed further describes techniques using deep neural networks to improve labeling and robustness e.g., see Reed Abstract pages 1-2.  Lowell (D. Lowell, “Practical Obstacles to Deploying Active Learning,” arXiv:1807.04801, Nov. 1, 2019) teaches that active learning is a widely used training strategy for maximizing predictive performance subject to a fixed annotation budget; it is common to warm-start the acquisition model e.g., training on some modest amount of labeled data for using the model to score candidates e.g., see Lowell Abstract, pages 1, 3. 

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 9 and 13 as a whole.

 	Thus, independent claims 1, 9 and 13 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143